Citation Nr: 1228284	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's service connection claim for posttraumatic service disorder (PTSD), as well as additional claims.  A claim for nonservice-connected pension was also denied.  The Veteran filed a notice of disagreement, and the RO subsequently issued a statement of the case (SOC) addressing PTSD only.  The Veteran timely appealed, and the RO certified the issue of entitlement to service connection for PTSD to the Board.

The appeal is REMANDED to the RO for additional development as set forth in the following discussion.  VA will notify the Veteran if further action is required


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

Acquired psychiatric disorder, to include PTSD

The Veteran originally claimed that he has service-connected posttraumatic stress disorder (PTSD).  At the outset, the Board notes that a claim for PTSD necessarily entails the additional consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder, as per the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, a claim for PTSD "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As such, in light of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons, the Board has amended the issue on appeal as reflected above.  

The evidence of record demonstrates that, while in service, the Veteran was diagnosed with severe passive aggressive personality disorder, which was noted to preexist his time in the service.  See Service Treatment Record (STR) dated July 3, 1969.  The physician at the time did not elaborate on this diagnosis.  The record does not contain any medical records dated after the Veteran's separation from service in 1969 through 2009, at which time he entered alcohol rehabilitation and was diagnosed with alcohol dependence and tobacco use disorder.  See Long Beach VA (LBVA) medical records dated November 3, 2009; November 6, 2009; and, December 21, 2009.  Aside from the diagnoses discussed immediately above, no other competent psychiatric diagnoses are contained in the claims file.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes, however, the Veteran was taking medication to treat symptoms of anxiety for a short time, but such is not discussed in any detail within the records currently available to the Board.  
See LBVA medical record dated September 11, 2009.  

It is clear from the Long Beach medical records that the Veteran had recently relocated to the Long Beach area for the purposes of entering alcohol rehabilitation.  See LBVA medical record dated September 3, 2009.  Indeed, the Long Beach VA medical records indicate that the Veteran had received treatment in other VA medical centers, in Oregon and Vancouver.  See id., and LBVA medical record dated November 4, 2009.  These additional records have not been retrieved.  

It is the duty of the VA to assist a Veteran in obtaining records from Federal agencies, to include VA medical centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Neither the physical nor virtual claim files contain these records, which may prove relevant to the disposition of the Veteran's acquired psychiatric disability claim, or to his other claim that remains on appeal, discussed below.  Therefore, this case must be remanded so that any outstanding VA treatment records relevant to the Veteran's claims can be obtained and placed in the Veteran's claim file.

Nonservice-connected pension

As described in the Introduction, the RO denied the Veteran's claim for nonservice-connected pension in a February 2010 rating decision.  The Veteran's October 2010 notice of disagreement, submitted by his representative, although only addressing the PTSD issue with any specificity, also included language generally disagreeing with the February 2010 rating decision.  That rating decision, as noted above, also denied several other claims of the Veteran including entitlement to nonservice-connected pension benefits.  See Notice of disagreement dated October 4, 2010, pages 1-2.  Thereafter, the RO issued a statement of the case (SOC) addressing PTSD only.  The Veteran's representative then filed VA Form 9 to appeal "the February 4, 2010, rating decision and the March 14, 2011, statement of the case".  See VA Form 9 dated March 28, 2011.  The Veteran's representative later filed a brief in May 2012 that included discussion and argument regarding, in pertinent part, the pension denial.  Thus, given the general nature of the language utilized in the October 2010 notice of disagreement, and the Veteran's clear intention, as clarified in the May 2012 submission, to appeal the pension issue, the Board will accept the October 2010 notice of disagreement as timely with respect to the February 2010 denial of nonservice-connected pension benefits.  See, e.g., EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A review of the Veteran's physical and electronic claims folder fails to show that the RO has issued an SOC addressing this claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue an SOC on the issue of entitlement to a nonservice-connected pension. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran, through his representative, and request that he identify any additional medical treatment he has received for any psychiatric disorder.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include VA treatment reports from the Vancouver, Washington, VA clinic and any VA medical center in Oregon dating from 1969 to 2009.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.  

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, including the scheduling of a VA examination should the evidence so require, the RO should review the Veteran's entire record, and readjudicate the Veteran's service connection claim for an acquired psychiatric disorder.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

3. Contemporaneously with the above, the RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for nonservice-connected pension benefits.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

